Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
This communication is in response to Application No. 16/958,446 filed on 26 June 2020. The response filed 28 February 2022 amends claims 1, 4, 6, 20, 48, 50, 53, and 55, cancels claims 5, 8-19, 21-45, 49, and 52, adds claims 59 and 60, and presents arguments is hereby acknowledged. 	Claims 1-4, 6, 7, 20, 46-48, 50, 51, and 53-60 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 27 April 2022 has been entered.

Allowable Subject Matter
Claims 4, 6, 48, 50, 56, 59, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: “wherein the communication network comprises a Low Power Wide Area ("LPWA") network.”
Claims 7 and 51 are dependent on the objected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitation "the IP layer compression details." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0382235 A1 to Min et al and US PGPUB 2018/0150517 A1 to Merker et al.
Regarding Claim 1, Min discloses a method of operating an application server node for Internet-of-Thing ("IoT") devices to enable compression context setup for the IoT devices, the method comprising:  	transmitting a get context message to a gateway node in a communication network (FIG. 6 steps 605 and 615, and 0057 provides for application server transmitting a request/get context message to a base station gateway, wherein the base station responds with parameters 615), the get context message requesting a compression context setup comprising compression details for a device (0042-0043 and 0057 provides for the request/get context message requesting compression related parameters, i.e. a compression context setup, comprises suggested compression details for a mobile device);  	receiving an indication of the compression context setup for the device from the gateway node (FIG. 6 step 625, 0043, and 0058 provides for receiving a reply/indication 625, wherein the reply/indication comprises compression related parameters from the base station gateway); and  	compressing or decompressing a message communicated with the device based on the indication (FIG. 6 step 635, 0045, and 0059 provides for compressing data/messages sent to and from the mobile device based on the received reply 625). 	Min doesn’t explicitly disclose wherein the communication network includes the application server node and the IoT devices; wherein the device is an IoT device of the IoT devices; and wherein the indication comprises a pointer to a context storage node storing compression details for the IoT device. 	Merker, in a similar field of endeavor, discloses wherein a communication network includes an application server node and IoT devices (0021 and 0052 provides for a server serving applications and Internet of Things devices); 	wherein the device is an IoT device of the IoT devices (0021 provides for Internet of Things devices); and  	wherein an indication comprises a pointer to a context storage node (FIG. 2A and 0040 provides for an indication comprises a pointer to a Table Adapter 250/a context storage node) storing compression details (0038 and 0041 provides for wherein the table adapter 250 stores a dictionary encoded for compression, i.e. compression details) for the IoT device  (FIG. 1 and 0021 provides for wherein the system comprises IoT devices). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Merker for generating a query plan for execution of a query within an IoT architecture. The database calls of Merker when implemented with the compression configuration identification of the Min system, will allow one of ordinary skill in the art to configure an application server to retrieve compression details from a gateway in order to exchange information for IoT devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the database calls of Merker with the compression configuration identification of the Min system for the desirable purpose of accessing data stored in a database.
Regarding Claim 20, similar rejection where the method of claim 1 teaches the application server node of claim 20.
Regarding Claim 53, similar rejection where the method of claim 1 teaches the non-transitory computer readable medium of claim 53.

Claims 2, 46, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over the Min/Merker system as applied to claims 1, 20, and 53 above, and further in view of US PGPUB 2011/0249610 A1 to Ho et al.
 Regarding Claim 2, the Min/Merker system discloses the method of Claim 1, wherein the get context message is a first get context message (Min, FIG. 6 steps 605 and 615, and 0057 provides for application server transmitting a request/get context message to a base station gateway),  	the method further comprising:  		receiving a compression context setup (Min, FIG. 6 step 625, 0043, and 0058 provides for receiving compression related parameters) for the IoT device (Merker, FIG. 1 and 0021 provides for an Internet of Things (IoT) device). 	Same motivation as Claim 1. 	The Min/Merker system doesn’t explicitly disclose responsive to receiving the indication, transmitting a second get context message to the context storage node; and responsive to transmitting the second get context message, receiving a compression context setup from the context storage node. 	Ho, in a similar field of endeavor, discloses responsive to receiving an indication (FIG. 2 and 0059 provides for responsive to access point 204 receiving a compression context identifier), transmitting a second get context message to the context storage node (FIG. 2 and 0059 provides for access point 204 transmitting a message to the database storing the compression contexts); and  	responsive to transmitting the second get context message, receiving a compression context setup from the context storage node (FIG. 2 and 0059 provides for responsive to transmitting the message to the database, access point 204 receiving a compression context from the database).. 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Ho for retrieving compression contexts from a database. The compression context database of Ho, when implemented with the compression configuration identification of the Min/Merker system, will allow one of ordinary skill in the art to utilize a separate, indexed storage to store compression contexts, in order to organize network components based on their individual functions. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed data to utilize the compression context database of Ho with the compression configuration identification of the Min/Merker system for the desirable purpose of managing a network with functions divided between multiple network components.
Regarding Claim 46, similar rejection where the method of claim 2 teaches the application server node of claim 46.
Regarding Claim 54, similar rejection where the method of claim 2 teaches the non-transitory computer readable medium of claim 54.

Claims 3, 47, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over the Min/Merker system as applied to claims 1, 20, and 53 above, and further in view of US PGPUB 2017/0093700 A1 to Gilley et al.
 Regarding Claim 3, the Min/Merker system discloses the method of Claim 1. 	The Min/Merker system doesn’t explicitly disclose wherein the pointer is a Uniform Resource Locator ("URL") to the context storage. 	Gilley, in a similar field of endeavor, discloses wherein the pointer is a Uniform Resource Locator ("URL") to the context storage (0117 provides for a URL-addressable resource). 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Gilley for addressing resources via URL. The URL-addressable resource of Gilley, when implemented with the compression configuration identification of the Min/Merker system, will allow one of ordinary skill in the art to produce a data resource with its own URI and URL, in order to provide tremendous flexibility. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed data to utilize the URL-addressable resource of Gilley with the compression configuration identification of the Min/Merker system for the desirable purpose of increasing flexibility within a network.
Regarding Claim 47, similar rejection where the method of claim 3 teaches the application server node of claim 47.
Regarding Claim 57, similar rejection where the method of claim 3 teaches the non-transitory computer readable medium of claim 57.

Claims 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over the Min/Merker/Ho system as applied to claim 54 above, and further in view of US PGPUB 2020/0022022 A1 to Ly et al.
Regarding Claim 55, the Min/Merker/Ho system discloses the non-transitory computer readable medium of Claim 54. 	The Min/Merker/Ho system doesn’t explicitly disclose wherein the IP layer compression details are retrieved from a core network node. 	Ly, in a similar field of endeavor, discloses wherein IP layer compression details are retrieved from a core network node (0002 and 0052 provides for CoAP protocol headers for IoT devices). 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Ly for header compression contexts for CoAP headers. The CoAP headers of Ly, when implemented with the compression configuration identification of the Min/Merker/Ho system, will allow one of ordinary skill in the art to compress headers for packets transmitted in an IoT system, in order to identify the compression configuration details of IoT devices communicating using CoAP protocol. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed data to utilize the CoAP headers of Ly with the compression configuration identification of the Min/Merker/Ho system for the desirable purpose of communicating context details of IoT devices.
Regarding Claim 58, similar rejection where the non-transitory computer readable medium of claim 55 teaches the non-transitory computer readable medium of claim 58.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL LSCHC: Layered Static Context Header Compression for LPWANs discloses compression schemes for Low Power WANs.
NPL LP-WAN Compression Context draft discloses a CBOR array to represent a compression context in a LP-WAN system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459